Citation Nr: 0531901	
Decision Date: 11/23/05    Archive Date: 12/02/05

DOCKET NO.  03-07 790	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio



THE ISSUES

1.  Entitlement to an initial evaluation in excess of 20 
percent for disc bulging of the lumbar spine with 
osteophytes, and degenerative disc disease (DDD) of the 
thoracic spine.

2.  Entitlement to an initial evaluation in excess of 10 
percent for a cervical spine disability.



ATTORNEY FOR THE BOARD

Van Stewart, Associate Counsel




INTRODUCTION

The veteran served on active duty from February 1977 to May 
1985, and from March 1988 to December 1998.

This appeal arose from an April 2000 rating decision of the 
Cleveland, Ohio, Department of Veterans Affairs (VA), 
Regional Office (RO), which awarded service connection for 
disc bulging of the lumbar spine with osteophytes and DDD of 
the thoracic spine, rated as 20 percent disabling, and a 
cervical spine disability, rated as 10 percent disabling.

The Board notes that the United States Court of Appeals for 
Veterans Claims (Court) has held that an appeal from an 
original award does not raise the question of entitlement to 
an increased rating, but instead is an appeal of an original 
rating. Fenderson v. West, 12 Vet. App. 119 (1999).  
Consequently, the Board has characterized the rating issues 
on appeal as claims for higher evaluations of original 
awards.  Analysis of these issues requires consideration of 
the ratings to be assigned effective from the date of award 
of service connection--in this case, January 1, 1999, the day 
following the veteran's retirement from active duty.

These issues were previously remanded in a Board action dated 
in December 2004 in order to obtain private medical records 
that the veteran indicated were available, in order to afford 
the veteran a current VA medical evaluation of these two 
disabilities, and in order to have these rating issues 
evaluated under both the rating criteria extant at the time 
of the veteran's original claim, and under two subsequent 
changes to the rating criteria.

The Board notes that the veteran originally requested a Board 
hearing at the RO, but subsequently withdrew his request in 
September 2004.




FINDINGS OF FACT

1.  The veteran's service-connected lumbar and dorsal spine 
disability causes functional loss that equates to limitation 
of flexion to 55 degrees or combined limitation of motion to 
108 degrees; he has diminished sensation in the L4-5 
distribution without functional loss.

2.  The veteran's service-connected cervical spine disability 
causes functional loss that equates to limitation of flexion 
to 40 degrees or combined limitation of motion to 180 
degrees.  


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 20 percent from 
January 1, 1999, for disc bulging of the lumbar spine with 
osteophytes, and degenerative disc disease (DDD) of the 
thoracic spine, have not been met.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. §§ 4.1, 4.7, 4.40, 4.45, 4.71a, Diagnostic 
Codes 5292, 5293 (2002); 38 C.F.R. § 4.71a, Diagnostic Code 
5293 (2003); 38 C.F.R. § 4.71a, Diagnostic Codes 5237, 5242, 
5243 (2005).

2.  The criteria for a rating in excess of 10 percent from 
January 1, 1999, for cervical spine disability have not been 
met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.7, 
4.40, 4.45, 4.71a, Diagnostic Codes 5290 (2002); 38 C.F.R. 
§ 4.71a, Diagnostic Code 5242 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Background

The veteran has been afforded two VA medical examinations in 
the course of his claims.  The first was given in November 
1999.  That examiner found the veteran had full range of 
motion of the lumbosacral spine without evidence of excessive 
paravertebral muscle spasm.  The examiner noted that the 
veteran had pain with left lateral flexion and with active 
extension, but was able to achieve the full range of motion 
despite the pain.  Magnetic resonance imaging (MRI) taken 
that day showed some minor broad based annular bulge at L2-
L3, which was described as probably being a normal variant, 
and was without any evidence of cord or canal impingement.  
The remainder of the MRI examination was within normal 
limits.  The examiner's diagnosis was chronic low back pain 
without evidence of true muscle spasm or etiology.

The veteran told this examiner that he had a burning 
sensation in his neck which was not constant, but had 
continued to progress over the years.  On examination, the 
veteran exhibited full range of motion of the cervical spine.  
There were complaints of some discomfort with left lateral 
flexion, but he was able to complete full range of motion 
testing.  X-ray examination revealed some spurring at the C4-
C5 level, causing some minimal encroachment on the neural 
foramen, but was otherwise within normal limits.  The 
examiner opined that the minimal spurring at C4-C5 was 
probably the source of the veteran's left neck pain, but the 
pain did not limit him in his range of motion.

The veteran was afforded another examination in April 2005.  
The examiner noted that he had reviewed the veteran's file, 
including service medical records (SMRs), prior to the 
examination.  The examiner also recounted the veteran's past 
medical history, and noted that the veteran, a working pilot 
for a university, complained of a burning sensation in the 
cervical spine area which is related to activities such as 
flying as a pilot, mowing the lawn, sitting, or shooting 
pool.  Once it flares up, the veteran reported that it lasted 
for a couple of days.  Stopping the offending activities did 
not alleviate the pain, and medications did not help.  The 
veteran also complained of constant pains and aches in the 
lumbosacral spine, graded as seven on a scale of 10.  Bending 
over, lifting, and twisting with a tilt were reported as 
bothersome.  

On examination of the cervical spine, the examiner found no 
loss of cervical lordosis.  There were no lymph nodes 
palpable.  Range of motion tests showed flexion to 50 
degrees, with the last 10 degrees being painful.  Extension 
was to 35 degrees, with the last five degrees being painful.  
Lateral bending was to 25 degrees bilaterally, and rotation 
was to 40 degrees, bilaterally, all with pain in the lower 
dorsal spine area in the last five degrees of movement.  
There was no lateral pain going into the arms, shoulder, or 
hand areas.  The examiner diagnosed cervical spine 
osteoarthritis.

Examination of the lumbosacral spine revealed no scoliosis or 
kyphosis.  Lumbar lordosis was not reduced.  The veteran was 
able to flex forward to 65 degrees, with pain in the last 10 
degrees.  Extension was to 20 degrees, with pain in the last 
10 degrees.  Lateral bending was to 15 degrees bilaterally, 
the last seven degrees of which was painful bilaterally.  
Rotation was to 20 degrees bilaterally, with pain for the 
last five degrees to the right, and last eight degrees to the 
left.  The veteran could walk on his toes and heals without 
difficulty.  Straight leg raising was 75 degrees on the left, 
and 70 degrees on the right.  There was no weakness observed 
on examination of the muscles of the lumbosacral spine.  The 
veteran was tender over the lower dorsal spine and lower 
lumbar spine.  

II.  Analysis

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule), found in 38 C.F.R. Part 4.  The Board attempts to 
determine the extent to which the veteran's service-connected 
disability adversely affects his ability to function under 
the ordinary conditions of daily life, and the assigned 
rating is based, as far as practicable, upon the average 
impairment of earning capacity in civil occupations.  38 
U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.10 (2005).  Where there 
is a question as to which of two evaluations should be 
applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.

As noted above, the Court has indicated that a distinction 
must be made between a veteran's dissatisfaction with an 
initial rating assigned following a grant of service 
connection (so-called "original ratings"), and 
dissatisfaction with determinations on later filed claims for 
increased ratings.  Fenderson, supra.  Also as noted, 
analysis of these issues requires consideration of the 
ratings to be assigned effective from the date of award of 
service connection--in this case, January 1, 1999, the day 
following the veteran's retirement from active duty.  

A.  Lumbosacral spine

The veteran's lumbosacral spine disability was rated 
utilizing Diagnostic Code 5293, intervertebral disc syndrome 
(IVDS).  (As will be explained below, the diagnostic code for 
IVDS has been changed to 5243.)

During the pendency of the veteran's appeal the regulations 
pertaining to evaluation of disabilities of the spine have 
been amended twice.  See 67 Fed. Reg. 54345- 54349 (Aug. 22, 
2002) (effective September 23, 2002); and 68 Fed. Reg. 51454-
51456 (Aug. 27, 2003) (effective September 26, 2003).

Using the criteria in effect prior to these amendments, under 
Diagnostic Code 5293 a 10 percent rating is for application 
when there is mild IVDS.  A 20 percent evaluation is for 
application when there is moderate IVDS with recurring 
attacks.  A 40 percent evaluation is for application when 
there is severe IVDS with intermittent relief.  A 60 percent 
evaluation is for application when there is pronounced 
intervertebral disc syndrome with persistent symptoms 
compatible with sciatic neuropathy with characteristic pain 
and demonstrable muscle spasm, absent ankle jerk, or other 
neurological findings appropriate to the site of diseased 
disc, little intermittent relief.  38 C.F.R. § 4.71a, 
Diagnostic Code 5293 (2002).

Under the old (pre-amendment) criteria, Diagnostic Code 5292 
was used to rate limitation of motion of the lumbar spine.  A 
10 percent evaluation is for application when there is slight 
limitation of motion.  A 20 percent evaluation is for 
application when there is moderate limitation of motion.  A 
40 percent evaluation is for application when there is severe 
limitation of motion.  38 C.F.R. § 4.71a, Diagnostic Code 
5292 (2002).

Effective September 23, 2002, these regulations were amended.  
The principal change was to Diagnostic Code 5293, which now 
rated IVDS based on incapacitating episodes.  Under the 
September 23, 2002 amended criteria for rating IVDS, a 10 
percent evaluation is for application when there are 
incapacitating episodes having a total duration of at least 
one week, but less than two weeks, during the past 12 months.  
A 20 percent evaluation is for application when there are 
incapacitating episodes having a total duration of at least 
two weeks, but less than four weeks, during the past 12 
months.  An incapacitating episode was defined as a period of 
acute signs and symptoms due to IVDS that required bed rest 
prescribed by a physician and treatment by a physician.  An 
evaluation could be had either on the total duration of 
incapacitating episodes over the past 12 months or by 
combining separate evaluations of the chronic orthopedic and 
neurologic manifestations along with evaluations for all 
other disabilities under 38 C.F.R. § 4.25, whichever method 
resulted in the higher evaluation.  38 C.F.R. § 4.71a, 
Diagnostic Code 5293 (2003).

In 2003, the schedule for rating spine disabilities was 
changed again, renumbering the diagnostic codes, and 
providing for the evaluation of all spine disabilities with 
or without symptoms such as pain, stiffness, or aching, under 
a single General Rating Formula for Diseases and Injuries of 
the Spine, unless the disability is rated under the Formula 
for Rating Intervertebral Disc Syndrome Based on 
Incapacitating Episodes (renumbered as Diagnostic Code 5243).  
38 C.F.R. § 4.71a (2005).

Under the new General Rating Formula, a 10 percent evaluation 
is for application with forward flexion of the thoracolumbar 
spine greater than 60 degrees but not greater than 85 
degrees; or, forward flexion of the cervical spine greater 
than 30 degrees but not greater than 40 degrees; or, combined 
range of motion of the thoracolumbar spine greater than 120 
degrees but not greater than 235 degrees; or combined range 
of motion of the cervical spine greater than 170 degrees but 
not greater than 335 degrees; or, muscle spasm, guarding, or 
localized tenderness not resulting in abnormal gait or 
abnormal spinal contour; or vertebral body fracture with loss 
of 50 percent or more of the height.  38 C.F.R. § 4.71a, 
Diagnostic Code 5293 (2005).

A 20 percent evaluation is for application with forward 
flexion of the thoracolumbar spine greater than 30 degrees 
but not greater than 60 degrees; or forward flexion of the 
cervical spine greater than 15 degrees but not greater than 
30 degrees; or, the combined range of motion of the 
thoracolumbar spine not greater than 120 degrees; or, the 
combined range of motion of the cervical spine not greater 
than 170 degrees; or muscle spasm or guarding severe enough 
to result in abnormal gait or abnormal spinal contour such as 
scoliosis, reversed lordosis, or abnormal kyphosis.  Id.

A 30 percent evaluation under the new criteria is for 
application when forward flexion of the cervical spine is 15 
degrees or less; or where there is favorable ankylosis of the 
entire cervical spine.  Forty to 100 percent evaluations are 
for application when there is unfavorable ankylosis.  Forty 
percent is also assignable when forward flexion of the 
thoracolumbar spine is limited to 30 degrees or less.  Id.

Diagnostic Code 5243 provides that intervertebral disc 
syndrome (preoperatively or postoperatively) be rated either 
under the above-described General Rating Formula, or under 
the Formula for Rating Intervertebral Disc Syndrome Based on 
Incapacitating Episodes, whichever method results in the 
higher evaluation when all disabilities are combined under 38 
C.F.R. § 4.25.  Any associated objective neurologic 
abnormalities, including, but not limited to, bowel or 
bladder impairment, are rated separately, under an 
appropriate diagnostic code.  The incapacitating episode 
rating scheme set forth in Diagnostic Code 5243 is the same 
as that utilized in the 2002 changes.  Id.

Here, the Board finds there is no medical evidence which 
would warrant a higher evaluation of the veteran's 
lumbosacral spine disability under any of the above described 
rating criteria.  The November 1999 examiner found the 
veteran had full range of motion of the lumbosacral spine, 
even with some pain experienced with left lateral flexion and 
with active extension.  An MRI was essentially normal, 
without any evidence of cord or canal impingement.  There was 
no mention made by the veteran or the examiner of any 
incapacitating episodes.  In sum, there is no evidence of a 
disability that would warrant greater than a 20 percent 
rating under the old criteria for either IVDS or limitation 
of motion of the lumbar spine, and there was no mention made 
by the veteran or the examiner of any incapacitating episodes 
which would warrant a higher rating based on incapacitating 
episodes under the new criteria for IVDS.  

The April 2005 examiner found some limited range of motion, 
but not to a degree which would warrant a higher evaluation 
under either the old or new range of motion criteria.  Even 
when subtracting the degrees of motion that were painful, the 
veteran's forward flexion is no worse than 55 degrees and his 
combined limitation of motion of the thoracolumbar spine is 
no worse than 108 degrees.  This does not warrant a rating 
greater than 20 percent.  Again, neither the examiner nor the 
veteran indicated that there were any incapacitating episodes 
as defined by the regulation.  Additionally, there is no 
indication that the veteran has any neurologic symptoms 
ratable such that a higher rating would be assignable.  He 
has some diminished sensation in the L4-5 distribution, but 
no indication that he has any functional loss such that his 
apparent nerve impairment could be considered tantamount to 
even mild neuralgia.  38 C.F.R. §§ 4.123, 4.124, 4.124a.  
Consequently, there is no basis for awarding a higher rating 
under the criteria that became effective in September 2002.  

As for functional losses caused by the pain the veteran 
experiences, the most recent examination included notations 
as to when the pain began during range of motion studies.  
This represents the best available indication of record as to 
how functional loss due to pain can be rated.  As noted 
above, even when subtracting the painful motion from that 
which was performed by the veteran, a basis for granting a 
rating greater than 20 percent has not been shown.  

In sum, a higher evaluation for the veteran's service-
connected lumbosacral spine is not warranted under any of the 
three evaluation criteria in effect during the pendency of 
this claim.

B.  Cervical spine

The veteran's cervical spine disability has been evaluated 
utilizing Diagnostic Code 5010, arthritis due to trauma.  A 
disability rated under Diagnostic Code 5010 is in turn rated 
utilizing Diagnostic Code 5003, degenerative arthritis.  
Under Diagnostic Code 5003, degenerative arthritis is rated 
on the basis of limitation of motion under the appropriate 
diagnostic codes for the specific joint or joints involved.  
38 C.F.R. § 4.71a, Diagnostic Code 5003.  Diagnostic Code 
5003 also provides that, when the limitation of motion of the 
specific joint or joints involved is non-compensable under 
the appropriate diagnostic codes, a rating of 10 percent is 
for application for each such major joint or group of minor 
joints affected by limitation of motion.  Id.

As noted in the preceding analysis of the lumbosacral spine, 
the rating criteria for evaluating disabilities of the spine 
have been amended twice during the pendency of this claim.  
Under the pre-amendment criteria, limitation of motion of the 
cervical spine was rated under Diagnostic Code 5290.  Under 
that Diagnostic Code 5290, a 10 percent evaluation is for 
application when there is slight limitation of motion of the 
cervical spine.  A 20 percent evaluation is for application 
when there is moderate limitation of motion of the cervical 
spine, and a 30 percent evaluation is for application when 
there is severe limitation of motion of the cervical spine.  
These rating criteria were unchanged by the amendments which 
became effective September 23, 2002.  (The 2002 amendments 
affected only the criteria by which IVDS is rated, something 
for which the veteran is not service connected except with 
respect to his lower back.)

However, as noted in the preceding, the changes which became 
effective September 26, 2003, renumbered the diagnostic 
codes, and provided for the evaluation of all spine 
disabilities under a single General Rating Formula for 
Diseases and Injuries of the Spine, regardless of pain, 
stiffness, or aching, unless the disability is rated under 
the Formula for Rating Intervertebral Disc Syndrome Based on 
Incapacitating Episodes.  

The November 1999 examiner found the veteran exhibited full 
range of motion of the cervical spine.  Pain did not limit 
his range of motion.  The April 2005 examiner found some 
slight limitations to range of motion of the cervical spine.  
The finding of no limitation of range of motion in 1999, and 
only limited decrement of range of motion in 2005, do not 
rise to the level of a moderate limitation of range of motion 
under the old criteria.  

Under the new General Rating Formula, in order to warrant a 
higher, 20 percent, evaluation, the veteran's cervical spine 
motion would have to be limited to between 15 and 30 degrees 
of forward flexion, or the combined range of motion not 
greater than 170 degrees, or there must be muscle spasm or 
guarding severe enough to result in other problems such as 
scoliosis, reversed lordosis, or abnormal kyphosis.  The 1999 
examiner found no limitation of range of motion, and the 2005 
examiner found the veteran's cervical flexion was to 50 
degrees (40 degrees pain-free) and combined motion when 
considering restriction due to pain of 180 degrees, which, 
under the new criteria does not warrant a compensable 
evaluation.  Thus, the Board finds that there is no basis on 
which to increase evaluation of the veteran's cervical spine 
disorder, which is currently rated as 10 percent disabling 
under Diagnostic Code 5010.

Additionally, there is no suggestion that the veteran 
experiences muscle spasm or guarding so severe as to cause 
additional problems.  As with the analysis relative to the 
lower back disability, the best estimate of functional loss 
provided in the record was the recent examiner's record of 
when pain started during the range-of-motion testing.  Even 
with these results, as noted above, flexion was no worse than 
40 degrees, and the combined range of motion was no worse 
than 180 degrees.  The criteria set out above clearly 
indicate that an evaluation greater than 10 percent would not 
be warranted.

For the reasons set out above, the Board finds no basis for 
award of any higher rating for the low back or the cervical 
spine since the award of service connection.  See Fenderson, 
supra.  

III.  Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2005).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative, if any, of any information, 
and any medical or lay evidence, that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002 & 
Supp. 2005); 38 C.F.R. § 3.159(b) (2004); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  The VCAA notice must 
inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; (3) that the claimant is 
expected to provide; and (4) must ask the claimant to provide 
any evidence in his possession that pertains to the claim in 
accordance with 38 C.F.R. § 3.159(b)(1).  VCAA notice should 
be provided to a claimant before the initial unfavorable 
agency of original jurisdiction (AOJ) decision on a claim.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004); see also 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005).  

The Board notes that the veteran was apprised of VA's duties 
to both notify and assist in correspondence dated in November 
2003, and in a follow-up notification dated in December 2004.  
(Although the notice required by the VCAA was not provided 
until after the RO adjudicated the appellant's claim, "the 
appellant [was] provided the content-complying notice to 
which he [was] entitled."  Pelegrini v. Principi, 18 Vet. 
App. 112, 122 (2004).  Consequently, the Board does not find 
that the late notice under the VCAA requires remand to the 
RO.  Nothing about the evidence or any response to the RO's 
notification suggests that the case must be re-adjudicated ab 
initio to satisfy the requirements of the VCAA.)

Specifically regarding VA's duty to notify, the notifications 
to the veteran apprised him of what the evidence must show to 
establish entitlement to higher evaluations for these 
disabilities, what evidence and/or information was already in 
the RO's possession, what additional evidence and/or 
information was needed from the veteran, what evidence VA was 
responsible for getting, and what information VA would assist 
in obtaining on the veteran's behalf.  The RO also 
specifically requested that the veteran provide any evidence 
or information he had pertaining to his claim.  The RO also 
provided a statement of the case (SOC) and a supplemental 
statement of the case (SSOC) reporting the results of the 
RO's reviews, and the text of the relevant portions of the VA 
regulations.   Further, the veteran was apprised of the 
changes in the criteria for evaluating disabilities of the 
spine.  

Regarding VA's duty to assist, the RO obtained the veteran's 
SMRs and VA medical records, and secured examinations during 
the pendency of his claim in order to ascertain the severity 
of his disability.  The Board notes that the veteran 
indicated in a communication to the RO in September 2004 that 
he had additional private medical evidence which he wished to 
have considered.  On remand, the veteran was asked twice to 
provide this evidence, or to identify it and authorize its 
release to VA so that the RO could obtain it on his behalf.  
The veteran never responded to these requests.  See Wood v. 
Derwinski, 1 Vet. App. 190, 193 (1991) (duty to assist is not 
always a one-way street; if a veteran wishes help, he cannot 
passively wait for it when he has information essential to 
obtaining evidence.)  VA has no duty to inform or assist that 
was unmet.


ORDER

Entitlement to an initial evaluation in excess of 20 percent 
for disc bulging of the lumbar spine with osteophytes, and 
degenerative disc disease (DDD) of the thoracic spine, is 
denied.

Entitlement to an initial evaluation in excess of 10 percent 
for a cervical spine disability is denied.



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


